UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7570



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LENZIE LEE MURRAY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-96-157)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenzie Lee Murray, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lenzie Lee Murray, Jr., appeals the district court’s order

denying his “Motion to Petition Unconstitutional Imposed Sentence

Pursuant to Ring v. Arizona.”   We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning stated

by the district court.   See United States v. Murray, No. CR-96-157

(E.D. Va. filed Sept. 26, 2002 & entered Sept. 27, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2